Marino v Manning Squires Hennig Co., Inc. (2022 NY Slip Op 04857)





Marino v Manning Squires Hennig Co., Inc.


2022 NY Slip Op 04857


Decided on August 4, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 4, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, NEMOYER, AND BANNISTER, JJ.


482 CA 21-01531

[*1]JOSEPH MARINO, JR., PLAINTIFF-RESPONDENT,
vMANNING SQUIRES HENNIG CO., INC., DEFENDANT-APPELLANT.
MANNING SQUIRES HENNIG CO., INC., THIRD-PARTY PLAINTIFF,
vHIGHLAND MASONRY AND RESTORATION, INC., THIRD-PARTY DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (SAMANTHA V. CATONE OF COUNSEL), FOR DEFENDANT-APPELLANT AND THIRD-PARTY PLAINTIFF. 
HURWITZ & FINE, P.C., BUFFALO (MARC A. SCHULZ OF COUNSEL), FOR THIRD-PARTY DEFENDANT-APPELLANT. 
DOLCE PANEPINTO, P.C., BUFFALO (EDWARD L. SMITH, III, OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeals from an order of the Supreme Court, Erie County (Paula L. Feroleto, J.), entered October 21, 2021. The order denied the motions of defendant-third-party plaintiff and third-party defendant for leave to renew their opposition to that part of plaintiff's prior motion seeking partial summary judgment. 
It is hereby ORDERED that said appeals are unanimously dismissed
without costs.
Same memorandum as in Marino v Manning Squires Hennig Co., Inc. ([appeal No. 1] — AD3d — [Aug. 4, 2022] [4th Dept 2022]).
Entered: August 4, 2022
Ann Dillon Flynn
Clerk of the Court